DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 12/17/2019, 1/29/2021, 8/24/2021, 12/07/2021, 1/24/2022 and 4/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Wutt on 5/4/2022.
The application has been amended as follows: 
See attached document titled “Office Action Appendix”.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although different prior arts of record teaches different features of each limitation of each independent claims, the prior arts of record, in single or combination, does not teach, suggest or provide rationale for “identifying, by a mobile computing device, one or more short-range wireless communication signals that are associated with a vehicle computing system of a vehicle; determining, by the mobile computing device, based on the one or more short-range wireless communication signals, that the mobile computing device is proximate to the vehicle computing system; responsive to determining that the mobile computing device is proximate to the vehicle computing system, identifying, by the mobile computing device, an electrical connection between the mobile computing device and the vehicle, wherein the electrical connection is provided by an electrical cable that connects a port of the mobile computing device to a port of the vehicle; determining, by the mobile computing device, whether the electrical connection is a charge-only connection, wherein the charge-only connection enables an electrical charging or discharging of the mobile computing device but prohibits any data transfer between the mobile computing device and the vehicle computing system; and responsive to determining that the electrical connection is the charge-only connection, outputting, by the mobile computing device, a notification indicative of the charge-only connection” of claim 1 and similarly for claim 12 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210173532 by Van der Keere et al. discloses a mobile device connecting to an infotainment system of a vehicle via a shortrange wireless communication medium upon vehicle start-up, mobile devices are set to a charging-only mode such that they are only allowed to perform wired charging via a USB charging cord, displaying a charge-only connection for a respective mobile device; and
US 20190334782 by Dellinger et al. discloses a charge-only wired connection in a vehicle, wireless connection and displaying a charge-only option.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476